MEMORANDUM ***
Kevin Luis Veliz-Estrada, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s (“IJ”) denial of his applications for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum because petitioner failed to establish past persecution or a well-founded fear on account of an enumerated ground. See Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th Cir.1998) (explaining that evidence of criminal street gang activity does not establish persecution on account of a protected ground).
Because petitioner failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the *959courts of this circuit except as provided by Ninth Circuit Rule 36-3.